COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex parte Donte Jayson Walker
Appellate case numbers:     01-21-00663-CR, 01-21-00664-CR, and 01-21-00665-CR
Trial court case number:    1740467, 1740469, and 1740470
Trial court:                230th District Court of Harris County

       These appeals were abated and remanded to the trial court on December 14, 2021
because the certifications of appellant’s right of appeal included in the clerk’s records for
each appeal did not indicate whether appellant had the right of appeal from the trial court’s
November 8, 2021 orders denying his applications for writ of habeas corpus. See TEX. R.
APP. P. 25.2(a)(2). In the abatement order, we directed the trial court, in each trial court
case number, to execute a certification of appellant’s right of appeal indicating whether
appellant has the right of appeal.
       On December 21, 2021, the trial court clerk filed a supplemental clerk’s record
containing a certification of appellant’s right of appeal indicating that this “is not a plea-
bargain case, and the [appellant] has the right of appeal” in appellate case numbers 01-21-
00664-CR and 01-21-00665-CR. On January 6, 2022, the trial court clerk filed a
supplemental clerk’s record containing a certification of appellant’s right of appeal
indicating that this “is not a plea-bargain case, and the [appellant] has the right of appeal”
in appellate case number 01-21-00663-CR.
       Accordingly, we reinstate each appellate case number on the Court’s active docket.
        Additionally, after a review of the appellate record, the Court determines that it
desires briefing. See TEX. R. APP. P. 31.1. Accordingly, appellant is ordered to file a brief
in each appellate case number within twenty days of the date of this order. See TEX. R.
APP. P. 2, 31.1. The State’s brief, if any, is due to be filed no later than twenty days from
the filing of appellant’s brief.
      It is so ORDERED.


Judge’s signature: _____/s/ Amparo Guerra_________
                    Acting individually  Acting for the Court


Date: ___January 11, 2022___________________